Citation Nr: 0715340	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-42 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for arthritis of the lumbar spine.  

2.  Entitlement to service connection for hepatitis A.

3.  Entitlement to an increased disability evaluation for 
diabetes mellitus with diabetic retinopathy of the right eye, 
rated as 40 percent disabling.  

4.  Entitlement to a compensable disability evaluation for 
impotence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1978 
to September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA), Salt Lake City, Utah, Regional Office 
(RO).  An October 2004, rating decision, in pertinent part, 
granted entitlement to service connection for arthritis of 
the lumbar spine, assigning a 10 percent disability rating, 
effective from October 1, 2004; denied entitlement to service 
connection for hepatitis A; granted service connection for 
diabetes mellitus with diabetic retinopathy of the right eye, 
assigning a 20 percent disability rating, effective from 
October 1, 2004; and granted service connection for 
impotence, assigning a noncompensable disability evaluation, 
effective from October 1, 2004.  The veteran ultimately 
perfected appeals of those decisions.  A February 2005, 
rating decision, in pertinent part, increased the disability 
evaluation for arthritis of the lumbar spine to 20 percent, 
effective from October 1, 2004; and also increased the 
disability evaluation for diabetes mellitus to 40 percent, 
effective from October 1, 2004.  

During the course of the development of the foregoing 
appeals, the veteran had also perfected an appeal as to the 
issue of entitlement to service connection for a bilateral 
foot disorder.  In the February 2005, rating decision, 
however, service connection was granted for peripheral 
neuropathy of the right lower extremity with calf pain, and 
peripheral neuropathy of the left lower extremity with calf 
pain.  Each of these disorders was evaluated as 20 percent 
disabling, effective from October 1, 2004.  The RO noted that 
these awards of service connection were a full grant of 
benefits as to the issues of entitlement to service 
connection for a bilateral foot disorder.  The issue of the 
disability ratings assigned to these lower extremity 
disabilities are "downstream" from the issues of service 
connection; a separate, jurisdiction-conferring notice of 
disagreement would have been needed, but was not received 
with regard to any "downstream" issues arising from the award 
of service connection for the lower extremity disabilities.  
See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
Therefore, the evaluation of the service-connected lower 
extremity disabilities are not before the Board in this 
appeal.


FINDINGS OF FACT

1.  Arthritis of the lumbar spine, characterized as 
degenerative disk disease of the lumbar spine, is manifested 
by subjective complaints of pain on motion, with reduced 
ranges of motion, x-ray evidence of degenerative disc disease 
at L3-4, L4-5, without ankylosis, incapacitating episodes, or 
significant interference with work or recreational 
activities.  Forward flexion of the thoracolumbar spine was 
shown to be greater than 60 degrees, and the combined range 
of motion of the thoracolumbar spine was shown to be greater 
than 120 degrees, even when taking into consideration loss of 
motion due to pain.  

2.  During the course of an informal conference with a 
Decision Review Officer at the RO in January 2005, the 
appellant and his representative withdrew in writing the 
appeals with respect to the issues of entitlement to service 
connection for hepatitis A; entitlement to an increased 
disability evaluation for diabetes mellitus with diabetic 
retinopathy of the right eye, rated as 40 percent disabling: 
and entitlement to a compensable disability evaluation for 
impotence.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 20 percent for the service-connected arthritis of 
the lumbar spine have not been met since the effective date 
for the grant of service connection.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.71a Diagnostic Codes 5003, 5237, 
5243 (2006).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to the issue of 
entitlement to service connection for hepatitis A.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 20.202, 20.204 (2006).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to the issue of 
entitlement to an increased disability evaluation for 
diabetes mellitus with diabetic retinopathy of the right eye, 
rated as 40 percent disabling.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204.

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to the issue of 
entitlement to a compensable disability evaluation for 
impotence.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. 
§§ 20.202, 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2004.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of the disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R., Part 4 (2006).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  The rule is not applicable to cases such as the 
instant one in which the assignment of an initial rating for 
a disability follows an initial award of service connection.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2006).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

The veteran filed the current claim in June 2004, prior to 
his separation from service in September 2004.  The 
regulations regarding diseases and injuries to the spine, to 
include intervertebral disc syndrome, had been revised prior 
to the veteran's separation from service, effective September 
26, 2003.  Under these revised regulations, the back 
disability is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, diseases and injuries to the spine are to be 
evaluated under 38 C.F.R. § 4.71a, diagnostic codes 5235 to 
5243.  A 100 percent evaluation is warranted for 
intervertebral disc syndrome with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease or for unfavorable ankylosis of the entire spine.  A 
50 percent evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.  A 40 percent evaluation 
is warranted for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Note (1) provides that VA 
should evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2) states that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Note (5) provides that for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Note (6) directs to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable, 
under the applicable diagnostic codes, a maximum rating of 10 
percent is warranted where arthritis is shown by x-ray and 
where limitation of motion is objectively confirmed by 
evidence of swelling, muscle spasm, or painful motion.  In 
the absence of limitation of motion, but with X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted. A 10 percent rating is 
warranted when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).

As noted above, service connection for arthritis of the 
lumbar spine was granted in October 2004, and a 10 percent 
disability rating was assigned, effective from the date 
following the day of the veteran's separation from service, 
October 1, 2004.  In February 2005, the rating was increased 
to 20 percent, effective from October 1, 2004.

Given that this case represents an initial rating for a 
disability follows an initial award of service connection, 
the Board can consider separate ratings can be assigned for 
separate periods of time based on facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999). 



The most detailed, probative, and objective evidence 
regarding the ongoing pathology associated with the veteran's 
low back disability since the filing of his claim is 
contained in the reports of the June 2004 and January 2005 VA 
examinations.  

The June 2004 VA examination report documented the veteran's 
subjective complaints of constant localized aching and sharp 
pain in the low back for the previous 10 years, relieved by 
the medication, Motrin.  In terms of functional impairment, 
it was noted that it was hard for the veteran to bend over 
sometimes.  The disorder did not result in any time lost from 
work.  The VA examiner diagnosed arthritis of the lumbar 
spine by x-ray.  Upon examination, there were no complaints 
of radiating pain on movement, muscle spasms, or tenderness.  
Straight leg raise was negative, and range of motion was 
flexion to 82 degrees with pain occurring at the 82 degree 
level, and extension, lateral flexion and rotation each to 30 
degrees without pain.  Range of motion was said to have not 
been additionally limited by fatigue, weakness, lack of 
endurance, or incoordination.  There was no ankylosis and no 
signs of intervertebral syndrome.  

Upon VA examination in January 2005, the veteran was noted to 
continue to have complaints of pain in the lumbar spine, 
which was reported to be worse in the morning and sitting for 
long periods going up to an 8-9/10 in severity. The veteran 
stated that he wakes up about 5 to 6 times nightly due to 
back pain and calf pain.  He reported that he could walk a 
maximum of 2 miles.  He reported being able to do housework 
and yard work well.  He reported his occupation to be a Midas 
technician which was a sedentary job on a computer that he 
was able to perform well.  The veteran reportedly used 
stretching exercises to alleviate pain.  He was not taking 
any medications.  He denied any radicular symptoms, fatigue, 
decreased range of motion, increased pain, weakness, or 
incoordination with repeated use of the joints.  Examination 
revealed that flexion was to 50 degrees with pain beginning 
at 20 degrees.  The veteran was able to extend to 20 degrees 
with pain at 5 degrees.  Left lateralized to 15 degrees with 
pain at 10 degrees; right lateralized to 15 degrees with pain 
at 10 degrees; left rotation was to 30 degrees with pain; and 
right rotation was to 35 degrees with pain at 15 degrees.  
The pertinent diagnosis was degenerative joint disease of the 
lumbar spine.  

The VA physician who examined the veteran in January 2005 
referenced the report of a December 2003 x-ray study that 
showed degenerative disc disease of L3-4, L4-5.  In that 
report, the veteran's physical activities were said to 
include racquetball and treadmill running, 3 times per week.  

In application of the law to the foregoing evidence of 
record, the Board finds that the veteran's service-connected 
arthritis of the lumbar spine, characterized as degenerative 
disk disease of the lumbar spine, is manifested by subjective 
complaints of pain on motion, with reduced ranges of motion 
as set forth above, and x-ray evidence of degenerative disc 
disease at L3-4, L4-5, without ankylosis, or significant 
interference with work or recreational activities.  

By virtue of the foregoing findings and by resolving all 
reasonable doubt in favor of the veteran, the criteria for 
the assignment of a rating in excess of 20 percent for the 
service-connected arthritis of the lumbar spine has not been 
met or approximated at any time since the initiation of the 
veteran's claim.  Forward flexion of the thoracolumbar spine 
has always been shown to be greater than 60 degrees, and the 
combined range of motion of the thoracolumbar spine was shown 
to be greater than 120 degrees, even when taking into 
consideration loss of motion due to pain.  Accordingly, a 
disability evaluation greater than 20 percent is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5237, 5243 (effective on September 
26, 2003).

Consideration, however, has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243, for intervertebral disc syndrome.  Under Diagnostic 
Code 5243, ratings are based on incapacitating episodes or 
orthopedic and neurologic impairment.  Although no 
incapacitation has been shown, there has been shown to be 
neurological pathology.  As noted above, however, based upon 
such pathology, service connection was established for 
peripheral neuropathy of both lower extremities with calf 
pain, and each of these disorders were evaluated as 20 
percent disabling, effective from October 1, 2004.  Since the 
veteran has not formally disagreed with these evaluations, 
they are not before the Board in this appeal.

The potential application of various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards." 38 C.F.R. § 3.321(b)(1).  The Board finds that 
there has been no showing by the veteran that the service-
connected arthritis of the lumbar spine disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the veteran has not demonstrated such 
circumstances so as to render impractical the application of 
the regular rating schedule standards.  In the absence of 
such factors, the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R.  3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  During the 
course of an informal conference with a Decision Review 
Officer at the RO in January 2005, the appellant and his 
representative withdrew the appeals with respect to the 
issues of entitlement to service connection for hepatitis A; 
entitlement to an increased disability evaluation for 
diabetes mellitus with diabetic retinopathy of the right eye, 
rated as 40 percent disabling: and entitlement to a 
compensable disability evaluation for impotence.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration as to those issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal of 
those issues and they are dismissed.




ORDER

Entitlement to an initial disability evaluation in excess of 
20 percent for arthritis of the lumbar spine is denied.  

The appeal of the denial of entitlement to service connection 
for hepatitis A is dismissed.

The appeal of the denial of entitlement to an increased 
disability evaluation for diabetes mellitus with diabetic 
retinopathy of the right eye, rated as 40 percent disabling, 
is dismissed.  

The appeal of the denial of entitlement to a compensable 
disability evaluation for impotence is dismissed.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


